In re application of							:
Peiyan Cao et al.							:		
Serial No. 15/737,812							:	DECISION ON
Filed:	December 19, 2017 						:	PETITION
For:  A BIOSENSOR							:

This is a decision on the Petition under 37 CFR 1.144 filed on November 30, 2021 to request withdrawal of the restriction requirement made in the Office Action mailed on July 02, 2020. 

A Requirement for Restriction was mailed on July 02, 2020 that set forth a lack of unity of inventions requirement between 17 claimed species. The Applicants elected Specie 17 with traverse in the response filed on September 01, 2020. A Non-final Office Action was mailed on December 10, 2020 that maintained the original restriction but did not state that this requirement was being made final. The Applicants’ response to the Non-final Office Action filed on June 25, 2021 contained a further traversal of the holding of lack of unity of inventions. The next Office Action on the merits, namely the Final rejection of September 30, 2021, continued to hold the claims directed to Species 1-16 as being withdrawn. Accordingly, this holding is being construed as being made final by the Examiner. Hence, this Petition is deemed appropriate and timely.

The instant Petition contains two main arguments. First, it is argued that claim 1 is generic to all of the allegedly distinct inventions and all of the technical features of claim 1 are common to the 17 allegedly distinct inventions. However, the holding of lack of unity of inventions only demonstrates that some of the technical features of claim 1 fail to make a contribution over the prior art. Second, it is argued that several of the alleged species are not mutually exclusive (see Sections III-VI of the Petition).  

As set forth in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in an application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. In the instant application, there is a single independent claim (claim 1), which is generic to all of the species identified in the lack of unity of inventions requirement. Accordingly, all of the technical features of generic claim 1 are shared technical features. 

As set forth in paragraph 10.07 of the PCT International Search and Preliminary Examination Guidelines1, if the independent claims avoid the prior art and satisfy the requirement of unity of invention, no problem of lack of unity arises in respect to any claims that depend on the independent claims. Since the 



latest Office Action mailed on September 30, 2021 did not include any prior art rejection over independent claim 1, the combination of shared technical features in claim 1 represent “special technical features” and all claims have unity of invention under 37 CFR 1.475 and PCT Rules 13.1 and 13.2. 

The second main argument in the instant Petition with respect to several of the alleged species not being mutually exclusive is deemed to be moot in view of the first main argument that all pending claims have unity of invention being persuasive.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Accordingly, the petition to withdraw the restriction requirement is GRANTED.  Upon the mailing of this Decision, this application will be returned to the Examiner for a supplemental Office Action consistent with this Decision. 




/ALEXA D NECKEL/______________________
Alexa D. Neckel, Director
Technology Center 1700
Chemical and Materials Engineering

bc

IPro, PLLC12332 Towncenter PlazaPMB# 816Sterling VA 20164



    
        
            
    

    
        1 http://www.wipo.int/pct/en/texts/pdf/ispe.pdf